EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Neil Barnes on 07/14/2022. Additionally, claim 21 has been amended to correct antecedent basis.

The application has been amended as follows:

Claim 1. A method for automatic signal detection in a radio-frequency (RF) environment, comprising: 
learning the RF environment to a settled percent during a period of time based on statistical learning techniques, thereby creating learning data including power level measurements of the RF environment;
forming a knowledge map of the RF environment based on the power level measurements of the RF environment;
scrubbing a real-time spectral sweep against the knowledge map;
calculating a first derivative of the power level measurements and a second derivative of the power level measurements;
selecting most prominent derivatives of the first derivative and the second derivative;
smoothing the real-time spectral sweep with a correction vector, wherein the correction vector is determined according to the real-time spectral sweep;
detecting at least one signal in the RF environment based on matched positive and negative gradients; and
averaging the real-time spectral sweep, removing areas identified by the matched positive and negative gradients, connecting points between removed areas to determine a baseline, and subtracting the baseline from the real-time spectral sweep to reveal the at least one signal;
wherein the knowledge map comprises an array of normal distributions, wherein each normal distribution corresponds to how often a power level at each frequency has been at a particular level;
wherein the detecting the at least one signal in the RF environment comprises automatically fine-tuning a threshold of power level on a segmented basis while extracting at least one temporal feature from the knowledge map.

Claim 4. Cancelled.

Claim 10. A system for automatic signal detection in a radio-frequency (RF) environment, comprising:
at least one apparatus for detecting signals in the RF environment;
wherein the at least one apparatus is operable to sweep and learn the RF environment to a settled percent during a period of time based on statistical learning techniques, thereby creating learning data including power level measurements of the RF environment;
wherein the at least one apparatus is operable to form a knowledge map based on the power level measurements of the RF environment;
wherein the knowledge map comprises an array of normal distributions, wherein each normal distribution corresponds to how often a power level at each frequency has been at a particular level;
wherein the at least one apparatus is operable to scrub a real-time spectral sweep against the knowledge map;
wherein the at least one apparatus is operable to calculate a first derivative of the power level measurements and a second derivative of the power level measurements;
wherein the at least one apparatus is operable to select most prominent derivatives of the first derivative and the second derivative;
wherein the at least one apparatus is operable to smooth the real-time spectral sweep with a correction vector, wherein the correction vector is determined according to the real-time spectral sweep;
wherein the at least one apparatus is operable to detect at least one signal in the RF environment based on matched positive and negative gradients; and
wherein the at least one apparatus is operable to average the real-time spectral sweep, remove areas identified by the matched positive and negative gradients, connect points between removed areas to determine a baseline, and subtract the baseline from the real-time spectral sweep to reveal the at least one signal;
wherein the at least one apparatus is operable to automatically fine-tune a threshold of power level on a segmented basis while extracting at least one temporal feature from the knowledge map.

Claim 13. Cancelled.

Claim 18. A system for automatic signal detection in a radio-frequency (RF) environment, comprising:
at least one apparatus for detecting signals in the RF environment; and
a remote device in network-based communication with the at least one apparatus;
wherein the at least one apparatus is operable to sweep and learn the RF environment to a settled percent during a period of time based on statistical learning techniques, thereby creating learning data including power level measurements of the RF environment;
wherein the at least one apparatus is operable to form a knowledge map based on the power level measurements of the RF environment;
 wherein the knowledge map comprises an array of normal distributions, wherein each normal distribution corresponds to how often a power level at each frequency has been at a particular level;
wherein the at least one apparatus is operable to scrub a real-time spectral sweep against the knowledge map;
wherein the at least one apparatus is operable to calculate a first derivative of the power level measurements and a second derivative of the power level measurements;
wherein the at least one apparatus is operable to select most prominent derivatives of the first derivative and the second derivative;
wherein the at least one apparatus is operable to smooth the real-time spectral sweep with a correction vector, wherein the correction vector is determined according to the real-time spectral sweep;
wherein the at least one apparatus is operable to detect at least one signal in the RF environment based on matched positive and negative gradients; and
wherein the at least one apparatus is operable to average the real-time spectral sweep, remove areas identified by the matched positive and negative gradients, connect points between removed areas to determine a baseline, and subtract the baseline from the real-time spectral sweep to reveal the at least one signal;
wherein the at least one apparatus is operable to automatically fine-tune a threshold of power level on a segmented basis while extracting at least one temporal feature from the knowledge map.

Claim 21. The system of claim 10, wherein the knowledge map and detecting results are displayed on [[the]] a remote device in real time.

Allowable Subject Matter
Each independent claim (1, 10 and 18), as amended, taken as a whole, recites a specific embodiment of a system and/or method for automatic signal detection, comprising multiple features/steps in specific interrelationship. Although each of these steps and/or features on its own may be well-known from prior art, as was demonstrated in the previous office actions in this and other related applications, this specific combination is not disclosed in a single prior art document, and it is the examiner’s opinion that it would not have been obvious to a person of ordinary skill in the art to modify or combine the prior art of record to obtain the specific combination of each of the independent claim. Therefore, claims 1, 10 and 18 are allowed over the prior art of record.
Claims 3, 5 – 9, 12, 14 - 17 and 19 – 22 are allowed over the prior art of record because they depend from claims that are deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648